Exhibit AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT This AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT, dated as of July 10, 2009 (this “Amendment”), is by and among (a) Waste Connections, Inc., a Delaware corporation (the “Parent”), each Subsidiary of the Parent from time to time party to the Credit Agreement referred to below (the “Subsidiaries” and, together with the Parent, the “Borrowers”), (b) each of the banks and other lending institutions from time to time party to the Credit Agreement referred to below (each a “Lender” and, collectively, the “Lenders”), and (c) Bank of America, N.A., as administrative agent for the Lenders (the “Administrative Agent”).Capitalized terms used herein without definition shall have the meanings assigned to such terms in the Credit Agreement referred to below. WHEREAS, the Borrowers, the Lenders and the Administrative Agent are party to that certain Revolving Credit Agreement, dated as of September 27, 2007 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); WHEREAS, pursuant to that certain Stock Purchase Agreement by and among the Parent, on the one hand, and Sanipac, Inc., an Oregon corporation (“Sanipac”), and The Estate of Randall C. Papé, Gary Papé, Terrance Papé and Dian Papé Tooke, on the other hand, the Parent expects to acquire all of the outstanding stock of Sanipac (the “Sanipac Agreement”); WHEREAS, Sanipac owns approximately seventy-five percent (75%) of EcoSort, L.L.C., an Oregon limited liability company (“EcoSort”); and WHEREAS, the Borrowers and the Required Lenders desire to amend certain provisions of the Credit Agreement as provided more fully herein below; NOW THEREFORE, in consideration of the mutual agreements contained in the Credit Agreement and herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: §1.
